Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 10-11, and 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over Zhilyaev (U.S. Pub 2006/0004729 A1), in view of Tsirogiannis (U.S. Pub 2014/0279838 A1), Mielenhausen (U.S. Pub 2015/0121146 A1), in view of Fuchs (U.S. Patent 7594167 B1)
Claim 1
Zhilyaev discloses a data storage system, comprising ([0018], line 2, “… a system…”):
a processor ([0018], line 8-10, “… A component such as a processor…”); 
a memory operatively coupled to the processor ([0018], line 8-10, “… A component such as… a memory…”); and 
a schema determination and enforcement component ([0022], line 1, XML gateway 108) at least partially stored on the memory, the schema determination and enforcement component including instructions executable by the processor to perform one or more operations including: 
receiving a first data unit ([0023], line 1-5, “… the XML gateway 108 may be configured to perform accelerated XML schema-based validation on an XML document by learning the structure and validation rules of an earlier-received and processed XML document…” <examiner note: the XML gateway receives a first document (i.e., earlier-received document)>); 
analyzing the first data unit to determine an inferred data schema;  ([0023], line 1-5, “… the XML gateway 108 may be configured to perform accelerated XML schema-based validation on an XML document by learning the structure and validation rules of an earlier-received and processed XML document…” <examiner note: the structure and validation rules/schema of the first document is learned>)
receiving a second data unit ([0023], line 1-7, “… the XML gateway 108 may be configured to perform accelerated XML schema-based validation on an XML document by learning the structure and validation rules of an earlier-received and processed XML document, recognizing that a subsequently received XML document has the same structure as the earlier-received document…” ([0026], “… In step 202, a document is received… Consider the following XML document as an example: TABLE-US-00001 <toy> <type>ball</type> <color>red</color> </toy>…” <examiner note: The XML gateway also receives second document (i.e., subsequent received document>); 
analyzing the second data unit ([0026], “… In step 202, a document is received… Consider the following XML document as an example: TABLE-US-00001 <toy> <type>ball</type> <color>red</color> </toy>…”) including parsing and analyzing all properties of the second data unit ([0027], line 1-5, “… This simple document describes a toy that is a red ball. Such a document might be an instance of a class of documents defined by an XML schema that defines an element "toy" having a first sub-element "type" and a second sub-element "color" each of which can have a string of characters as its data value…” <examiner note: each element/property (i.e., element “toy”, “type”, “color”) of the received document is analyzed>) to determine whether the second data unit complies with the inferred data schema ([0029], line 1-4, “… In step 206 of the process shown in FIG. 2, it is determined whether the structure of the received document matches the structure of a previously received and validated document. If the received document does not match the structure of a previously received and validated document, the process proceeds to step 208, in which a full schema-based validation of the document is performed…”); 
if the second data unit complies with the inferred data schema, writing the second data unit to storage ([0020], line 7-9, “… Client 102… may be configured to send XML documents to application server 103 for processing…” [0030], line 1-4, “… If it is determined in step 206 that the structure of the received document matches the structure of a previously received and validated document, the process advances to step 214 in which an accelerated validation is performed. Information learned from validating the previously received document is used to validate the current document…” [0036], line 1-2, “… FIG. 5 illustrates a process used in some embodiments to perform accelerated validation, as in step 214 of FIG. 2…” [0038], “… If the process of FIG. 5 is completed without any error being detected, the document is considered valid and it is processed normally…” <examiner note: Using the learned information/schema of the previous/first document to validate the second/subsequent received document. When the second document is validates, the second document is passed to application servers for processing. Obviously, the application server must store the second document in memory or any type of storage device in order to process the second document>); and
if the second data unit does not comply with the inferred data schema, providing a notification of a non-compliance of the second data unit ([0037], line 1-7, “…  If it is determined in step 508 that one or more applicable validation rules are not satisfied by the data value, error processing is performed in step 514. The error processing may comprise sending an alert, blocking a request or response associated with the document, setting a flag in a request or response, or any other responsive action that may be desired or appropriate in a particular implementation…”)
Zhilyaev discloses a first data unit, a first schema/structure of the first data unit (i.e., inferred schema), a second data unit, a second schema/structure of the second data unit. Also Zhilyaev discloses all properties of the second data unit are analyzed to determine whether the second data unit complies with the first schema/structure. If it complies, the second data unit is stored. If the second data unit does not comply, a notification of non-compliance of the second data unit
However, Zhilyaev does not disclose modifying the inferred data schema based on the second data unit to define a modified data schema based on the parsing and 
Fuchs discloses analyzing the first data unit to determine the inferred data schema includes: determining if the first data unit includes an indication of a schema with which the first data unit is anticipated to comply, the indication of the schema including a name for the schema (col 9, line 62-63, “... An Entity Manager 304 receives an XML document instance 300...” fig. 2, document instance 208 includes import statements that are indications of schemas (i.e., CBL.sox, PurchaseOrder.sox, and ContactAddress.sox)  which the document instance 208 is complied with. The CBL, PurchaseOrder, and ContactAddress are schema names), and in response to determining that the first data unit includes the indication, searching a schema repository for a corresponding schema (col 7, line 54-64, “... The schemas should be available in a generally available repository to enable trading partners to retrieve them dynamically... When a trading partner receives a document instance, the <?import . . . > statement lists the schemata required to correctly parse it. As such, the recipient should be able to follow the identifiers 212 214 following the import statements in a document instance 208 to dynamically load the new schemata...” <examiner note: using the import statement to locate the required schema, the document instance is correctly interpreted>)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include extensions to schemas as disclosed by Fuchs into Zhilyaev because Zhilyaev discloses data schema of the first data unit is determined by learning structure of previous data. Fuchs provides extensions to the schema to allow users/partners to extend the existence schema to new schemas and  import statements that point to the locations of the new schemas to allow the recipient to verify and interprets the documents. By incorporating Fuchs into Zhilyaev, users/partner are freely to extend the existence schemas with additional elements while preserving the integrity of the existence schemas.
Tsirogiannis discloses modifying the inferred data schema based on the second data unit to define a modified data schema based on the parsing and analyzing of all properties of the second data unit (Initial Ingestion [0223], line 1-2, “… The initial ingestion process can be broken into several steps. First, partition input data into chunks…” [0225], “…   Once the data is divided into chunks, the actual schema inference and ingestion is performed… Each ingestion server is responsible for the following steps for each chunk assigned to it: (i) parsing and type inference, (ii) communication with storage service, and (iii) computing local schema and statistics…” [0230], line 1-2, “… Once all of the chunks have been ingested, the overall schema is computed…” <examiner note: at the initial ingestion phase, schema is inferred from the input data> Incremental Updates [0232], “… but most will periodically load new data over time… Ingesting this data is largely similar to the initial ingestion. The new data is split into chunks, the schema is computed per chunk, and the local schemas are merged with the global schema maintained in the metadata service…” <examiner note: during incremental updates phase, schema of the new data is inferred and the current schema is updated based on the analysis of new data> [0292], “… At 512, if new data objects have been added to the data sources, control transfers to 516… At 516, the schema of a new object is inferred, which may be performed according to a type function such as is shown in FIG. 4. At 520, the inferred schema from 516 is merged with the already-existing schema. The merge may be performed according to a merge function such as is shown in FIG. 5. [0297]-[0299] <examiner note: describe a type function which analyzes the types of the new object, each fields of the objects so that the schema of the new object is obtained>), and storing the second data unit and the modified data schema to storage ([0316], line 5-7, “… At 1308, control infers a schema of the new data and populates indices with the new data…” <examiner note: the new data is stored>)
	As shown below, initially the schema of the object has field/property id with number type

    PNG
    media_image1.png
    401
    498
    media_image1.png
    Greyscale

Below is a new object with id as string and additional field retweet. As a result of analyzing the new object, the previous schema is augmented with additional id:string and retweet_count

    PNG
    media_image2.png
    493
    486
    media_image2.png
    Greyscale


	It would have been obvious to one of ordinary skill in the art at the time of filing to include a schema inference module as disclosed by Tsirogiannis into the validation engine as disclosed by Zhilyaev so that when the schema of the new data does not conform with the previous schema of previous data object, the previous schema is augmented as a cumulative schema based on the analysis of all elements of the new data so that data in storage can be retrieved in accordance with the cumulative schema.
Mielenhausen discloses the initial version schema/metadata includes a first version identifier ([0022], entity E // version 1) and the modified data schema/metadata includes a second version identifier ([0022], entity E // version 2) ([0002], line 5-8, “… The organization of the data within the database is set forth using metadata that defines the structure and layout of the records and respective fields within the database…” <examiner note: metadata is schema. The inferred schema data [Wingdings font/0xF3] metadata/schema of entity E // version 1 and the modified schema data [Wingdings font/0xF3] metadata/schema of entity E //version 2. Version 1 and version are identifiers>);

    PNG
    media_image3.png
    232
    403
    media_image3.png
    Greyscale

 the modified data schema includes a conversion instructions parameter set (transformation clause (e.g., trunc(previous.a)) for bringing the first data unit (a: type decimal) associated with the first version identifier (metadata/schema entity E // version 1) into compliance with the modified data schema (a: type Integer) ([0022], “… For example, metadata of an initial version (version 1) of the database and a second version (version 2) including a transformation clause is shown below: In this example, metadata for version 2 of the database includes the transformation clause "TRUNC(previous.a)" that informs the compiler 165 to truncate the data in column "a" during the conversion from Decimal to Integer…” <examiner note: transformation clause (e.g.  (e.g., trunc(previous.a)) is included in the modified metadata/schema to convert a: type Decimal) associated with the initial metadata/schema into a: type Integer>)

Claim 2
Claim 1 is included, Zhilyaev discloses wherein the first data unit includes a multi-property data unit, and wherein analyzing the first data unit to determine an inferred data schema comprises: applying a property inference algorithm to determine an inferred data schema associated with a plurality of properties of the multi-property data unit ([0023], line 3-4, “… by learning the structure and validation rules of an earlier-received and processed XML document…” [0033], “… FIG. 4 illustrates a process used… to learn the structure and associated validation rules of a document, as in step 210 of FIG. 2. In step 402, as validation proceeds, it is determined for each portion validated whether the portion is a data value or part of the structure of the document… If a portion is not a data value (404), the process proceeds to step 406, in which the portion is added to a calculation of a value representative of the structure of the document. In some embodiments, step 406 comprises adding the portion to the string of characters used to calculate a hash value representative of the structure of the document. In some embodiments, this is done by performing an XOR operation to add the portion to a hash value associated with the previously added portions. …” [0027], “… This simple document describes a toy that is a red ball. Such a document might be an instance of a class of documents defined by an XML schema that defines an element "toy" having a first sub-element "type" and a second sub-element "color" each of which can have a string of characters as its data value. The schema might define further constraints for either the sub-elements or their associated data values, e.g., constraints relating to the order in which the sub-elements must appear, the number of times each sub-element must or may appear, etc….” <examiner note: the document is analyzed to learn to structure/schema. Each portion of the document is analyzed as either structure with constrained, rules, and/or properties associated with>)
Claim 3
Claim 1 is included, Tsirogiannis further discloses wherein the first data unit includes a plurality of attribute-value pairs, and wherein analyzing the first data unit to determine an inferred data schema comprises:

    PNG
    media_image1.png
    401
    498
    media_image1.png
    Greyscale

<examiner note: created_at: Thu Nov 08 is one of attribute pair>
applying a property inference algorithm to determine an inferred data schema associated with the plurality of attribute-value pairs ([0225]-[0228], Each ingestion server is responsible for the following steps for each chunk assigned to it: (i) parsing and type inference, (ii) communication with storage service, and (iii) computing local schema and statistics)
Claim 4
Claim 1 is included, Zhilyaev discloses wherein analyzing the second data unit including parsing and analyzing all properties of the second data unit determine whether the second data unit complies with the inferred data schema comprises: 
analyzing the second data unit including parsing and analyzing all properties of the second data unit to determine whether all required properties have been specified ([0029], line 1-4, “… In step 206 of the process shown in FIG. 2, it is determined whether the structure of the received document matches the structure of a previously received and validated document…”)
Claim 5
Claim 1 is included, Tsirogiannis further discloses wherein analyzing the second data unit to including parsing and analyzing all properties of the second data unit to determine whether the second data unit complies with the inferred data schema comprises: detecting that the second data unit includes a new property that was not previously defined in the inferred data schema; and modifying the inferred data schema to accommodate the new property (<examiner note: retweet_count as new field/property. The schema is augmented to incorporate the new field/property>)

    PNG
    media_image2.png
    493
    486
    media_image2.png
    Greyscale


Claim 6
Claim 1 is included, Tsirogiannis further discloses wherein analyzing the first data unit to determine the inferred data schema comprises:
determining whether a property of the first data unit includes a JavaScript Object Notation (JSON) string ([0226], “… First, the data record is parsed into an internal tree representation. A consistent internal representation may be used for all the source formats (JSON, BSON, etc.). Depending on the input format, type inferencing may also be performed. For instance, JSON does not have a representation of a date, so it is common to store dates as strings. Since dates are very common, they are on example of a type detected during ingestion so that users can issue queries making use of dates…”); and 
if the property of the first data unit includes the JSON string, 
if the property parses as a Uniform Resource Identifier (URI), treating the property as a URI type; 
if the property parses as a DateTime value in accordance with an International Organization for Standardization (ISO) standard, treating the property as a DateTime type; 
if the property parses as a Globally Unique Identifier (GUID) value, treating the property as a GUID type; and 
if the property is not to be treated as the DateTime type or the GUID type, treating the property as a string type ([0226], “… First, the data record is parsed into an internal tree representation. A consistent internal representation may be used for all the source formats (JSON, BSON, etc.). Depending on the input format, type inferencing may also be performed. For instance, JSON does not have a representation of a date, so it is common to store dates as strings. Since dates are very common, they are on example of a type detected during ingestion so that users can issue queries making use of dates…”
Claim 7
Claim 1 is included, Tsirogiannis further discloses wherein analyzing the first data unit to determine the inferred data schema comprises:
determining whether a property of the first data unit includes a JavaScript Object Notation (JSON) primitive value (null value); and 
if the property of the first data unit includes a JSON primitive value (null value), 
if the property includes at least one of “true” or “false,” treating the property as a Boolean type;
if the property includes at least “null,” treating the property as a nullable unknown type ([0101] Null Fields and Empty objects [0102] Empty objects or null fields can be present in JSON records. For example, the record for a person's coordinates (latitude and longitude) might be: ["coordinates": [ ]] The schema has the identical type: ["coordinates": [ ]] Strictly speaking, [ ] is termed instance, and the type is object. The examples and explanations in this disclosure vary from strict JSON for ease of explanation. Similarly, the following object ["geo": null] has the identical type: ["geo": null]); and
if the property parses as a 64-bit signed integer (Int64), treating the property as an integer type. 
Claim 10
Claim 1 is included, Zhilyaev discloses wherein analyzing the first data unit to determine the inferred data schema comprises: analyzing one or more properties of the first data unit to determine at least one of: an acceptability of a data type of the one or more properties; an acceptability of a data value of the one or more properties; an acceptability of a string value of the one or more properties ([0027], “… This simple document describes a toy that is a red ball. Such a document might be an instance of a class of documents defined by an XML schema that defines an element "toy" having a first sub-element "type" and a second sub-element "color" each of which can have a string of characters as its data value. The schema might define further constraints for either the sub-elements or their associated data values, e.g., constraints relating to the order in which the sub-elements must appear, the number of times each sub-element must or may appear, etc….”); or an acceptability of a string length of the one or more properties.
Claim 11
Zhilyaev discloses a data storage system, comprising (fig. 1): 
circuitry configured for receiving a first data unit ([0022], line 1, XML gateway 108, [0023], line 1-5, “… the XML gateway 108 may be configured to perform accelerated XML schema-based validation on an XML document by learning the structure and validation rules of an earlier-received and processed XML document…” <examiner note: the XML gateway receives a first document (i.e., earlier-received document); 
circuitry configured for analyzing the first data unit to determine an inferred data schema ([0023], line 1-5, “… the XML gateway 108 may be configured to perform accelerated XML schema-based validation on an XML document by learning the structure and validation rules of an earlier-received and processed XML document…” <examiner note: the structure and validation rules/schema of the first document is learned>); 
circuitry configured for receiving a second data unit ([0023], line 1-7, “… the XML gateway 108 may be configured to perform accelerated XML schema-based validation on an XML document by learning the structure and validation rules of an earlier-received and processed XML document, recognizing that a subsequently received XML document has the same structure as the earlier-received document…” ([0026], “… In step 202, a document is received… Consider the following XML document as an example: TABLE-US-00001 <toy> <type>ball</type> <color>red</color> </toy>…” <examiner note: The XML gateway also receives second document (i.e., subsequent received document>); 
circuitry configured for analyzing the second data unit ([0026], “… In step 202, a document is received… Consider the following XML document as an example: TABLE-US-00001 <toy> <type>ball</type> <color>red</color> </toy>…” including parsing and analyzing all properties of the second data unit ([0027], line 1-5, “… This simple document describes a toy that is a red ball. Such a document might be an instance of a class of documents defined by an XML schema that defines an element "toy" having a first sub-element "type" and a second sub-element "color" each of which can have a string of characters as its data value…” <examiner note: each element/property (i.e., element “toy”, “type”, “color”) of the received document is analyzed>) to determine whether the second incoming data unit complies with the inferred data schema ([0029], line 1-4, “… In step 206 of the process shown in FIG. 2, it is determined whether the structure of the received document matches the structure of a previously received and validated document. If the received document does not match the structure of a previously received and validated document, the process proceeds to step 208, in which a full schema-based validation of the document is performed…”); 
circuitry configured for writing the second data unit to storage if the second data unit complies with the inferred data schema ([0020], line 7-9, “… Client 102… may be configured to send XML documents to application server 103 for processing…” [0030], line 1-4, “… If it is determined in step 206 that the structure of the received document matches the structure of a previously received and validated document, the process advances to step 214 in which an accelerated validation is performed. Information learned from validating the previously received document is used to validate the current document…” [0036], line 1-2, “… FIG. 5 illustrates a process used in some embodiments to perform accelerated validation, as in step 214 of FIG. 2…” [0038], “… If the process of FIG. 5 is completed without any error being detected, the document is considered valid and it is processed normally…” <examiner note: Using the learned information/schema of the previous/first document to validate the second/subsequent received document. When the second document is validates, the second document is passed to application servers for processing. Obviously, the application server must store the second document in memory or any type of storage device in order to process the second document>); and
circuitry configured for, if the second data unit does not comply with the inferred data schema, at least one of providing a notification of a non-compliance of the second data unit ([0037], line 1-7, “…  If it is determined in step 508 that one or more applicable validation rules are not satisfied by the data value, error processing is performed in step 514. The error processing may comprise sending an alert, blocking a request or response associated with the document, setting a flag in a request or response, or any other responsive action that may be desired or appropriate in a particular implementation…”)
Zhilyaev discloses a first data unit, a first schema/structure of the first data unit (i.e., inferred schema), a second data unit, a second schema/structure of the second data unit. Also Zhilyaev discloses all properties of the second data unit are analyzed to determine whether the second data unit complies with the first schema/structure. If it complies, the second data unit is stored. If the second data unit does not comply, a notification of non-compliance of the second data unit
However, Zhilyaev does not disclose modifying the inferred data schema based on the second data unit to define a modified data schema based on the parsing and analyzing of all properties of the second data unit, and storing the second data unit and the modified data schema to storage, and analyzing the first data unit to determine the inferred data schema includes: determining if the first data unit includes an indication of a schema with which the first data unit is anticipated to comply, the indication of the schema including a name for the schema, and in response to determining that the first data unit includes the indication, searching a schema repository for a corresponding schema.
Fuchs discloses analyzing the first data unit to determine the inferred data schema includes: determining if the first data unit includes an indication of a schema with which the first data unit is anticipated to comply, the indication of the schema including a name for the schema (col 9, line 62-63, “... An Entity Manager 304 receives an XML document instance 300...” fig. 2, document instance 208 includes import statements that are indications of schemas (i.e., CBL.sox, PurchaseOrder.sox, and ContactAddress.sox)  which the document instance 208 is complied with. The CBL, PurchaseOrder, and ContactAddress are schema names), and in response to determining that the first data unit includes the indication, searching a schema repository for a corresponding schema (col 7, line 54-64, “... The schemas should be available in a generally available repository to enable trading partners to retrieve them dynamically... When a trading partner receives a document instance, the <?import . . . > statement lists the schemata required to correctly parse it. As such, the recipient should be able to follow the identifiers 212 214 following the import statements in a document instance 208 to dynamically load the new schemata...” <examiner note: using the import statement to locate the required schema, the document instance is correctly interpreted>)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include extensions to schemas as disclosed by Fuchs into Zhilyaev because Zhilyaev discloses data schema of the first data unit is determined by learning structure of previous data. Fuchs provides extensions to the schema to allow users/partners to extend the existence schema to new schemas and  import statements that point to the locations of the new schemas to allow the recipient to verify and interprets the documents. By incorporating Fuchs into Zhilyaev, users/partner are freely to extend the existence schemas with additional elements while preserving the integrity of the existence schemas.
 Tsirogiannis discloses modifying the inferred data schema based on the second data unit to define a modified data schema based on the parsing and analyzing of all properties of the second data unit (Initial Ingestion [0223], line 1-2, “… The initial ingestion process can be broken into several steps. First, partition input data into chunks…” [0225], “…   Once the data is divided into chunks, the actual schema inference and ingestion is performed… Each ingestion server is responsible for the following steps for each chunk assigned to it: (i) parsing and type inference, (ii) communication with storage service, and (iii) computing local schema and statistics…” [0230], line 1-2, “… Once all of the chunks have been ingested, the overall schema is computed…” <examiner note: at the initial ingestion phase, schema is inferred from the input data> Incremental Updates [0232], “… but most will periodically load new data over time… Ingesting this data is largely similar to the initial ingestion. The new data is split into chunks, the schema is computed per chunk, and the local schemas are merged with the global schema maintained in the metadata service…” <examiner note: during incremental updates phase, schema of the new data is inferred and the current schema is updated based on the analysis of new data> [0292], “… At 512, if new data objects have been added to the data sources, control transfers to 516… At 516, the schema of a new object is inferred, which may be performed according to a type function such as is shown in FIG. 4. At 520, the inferred schema from 516 is merged with the already-existing schema. The merge may be performed according to a merge function such as is shown in FIG. 5. [0297]-[0299] <examiner note: describe a type function which analyzes the types of the new object, each fields of the objects so that the schema of the new object is obtained>), and storing the second data unit and the modified data schema to storage ([0316], line 5-7, “… At 1308, control infers a schema of the new data and populates indices with the new data…” <examiner note: the new data is stored>)

	
    PNG
    media_image1.png
    401
    498
    media_image1.png
    Greyscale

Below is a new object with id as string and additional field retweet. As a result of analyzing the new object, the previous schema is augmented with additional id:string and retweet_count

    PNG
    media_image2.png
    493
    486
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art at the time of filing to include a schema inference module as disclosed by Tsirogiannis into the validation engine as disclosed by Zhilyaev so that when the schema of the new data does not conform with the previous schema of previous data object, the previous schema is augmented as a cumulative schema based on the analysis of all elements of the new data so that data in storage can be retrieved in accordance with the cumulative schema.
Mielenhausen discloses the initial version schema/metadata includes a first version identifier ([0022], entity E // version 1) and the modified data schema/metadata includes a second version identifier ([0022], entity E // version 2) ([0002], line 5-8, “… The organization of the data within the database is set forth using metadata that defines the structure and layout of the records and respective fields within the database…” <examiner note: metadata is schema. The inferred schema data [Wingdings font/0xF3] metadata/schema of entity E // version 1 and the modified schema data [Wingdings font/0xF3] metadata/schema of entity E //version 2. Version 1 and version are identifiers>);

    PNG
    media_image3.png
    232
    403
    media_image3.png
    Greyscale

 the modified data schema includes a conversion instructions parameter set (transformation clause (e.g., trunc(previous.a)) for bringing the first data unit (a: type decimal) associated with the first version identifier (metadata/schema entity E // version 1) into compliance with the modified data schema (a: type Integer) ([0022], “… For example, metadata of an initial version (version 1) of the database and a second version (version 2) including a transformation clause is shown below: In this example, metadata for version 2 of the database includes the transformation clause "TRUNC(previous.a)" that informs the compiler 165 to truncate the data in column "a" during the conversion from Decimal to Integer…” <examiner note: transformation clause (e.g.  (e.g., trunc(previous.a)) is included in the modified metadata/schema to convert a: type Decimal) associated with the initial metadata/schema into a: type Integer>)
It would have been obvious to one of ordinary skill in the art before the time of filing to include transformation clause into the later version of the schema/metadata as disclosed by Mielenhausen into Zhilyaev and Tsirogiannis because the transformation 
Claim 13
Claim 11 is included, Tsirogiannis further discloses wherein the first data unit includes a plurality of attribute-value pairs, and wherein the circuitry configured for analyzing the first data unit to determine the inferred data schema comprises: 

    PNG
    media_image1.png
    401
    498
    media_image1.png
    Greyscale

<examiner note: created_at: Thu Nov 08 is one of attribute pair>
circuitry configured for applying a property inference algorithm to determine an inferred data schema associated with the plurality of attribute-value pairs ([0225]-[0228], Each ingestion server is responsible for the following steps for each chunk assigned to it: (i) parsing and type inference, (ii) communication with storage service, and (iii) computing local schema and statistics)
Claim 14
wherein circuitry configured for analyzing the second data unit to including parsing and analyzing all properties of the second data unit  determine whether the second incoming data unit complies with the inferred data schema (see claim 1).
However, Zhilyaev does not disclose comprises: circuitry configured for detecting that the second data unit includes a new property that was not previously defined in the inferred data schema; and circuitry configured for modifying the inferred data schema to accommodate the new property.
Tsirogiannis further discloses circuitry configured for detecting that the second data unit includes a new property that was not previously defined in the inferred data schema; and circuitry configured for modifying the inferred data schema to accommodate the new property (<examiner note: retweet_count as new field/property. The schema is augmented to incorporate the new field/property>)

    PNG
    media_image2.png
    493
    486
    media_image2.png
    Greyscale


Claim 15
Claim 11 is included, Tsirogiannis further discloses wherein circuitry configured for analyzing the first data unit to determine the inferred data schema comprises:
circuitry configured for determining whether a property of the first data unit includes a JavaScript Object Notation (JSON) string ([0226], “… First, the data record is parsed into an internal tree representation. A consistent internal representation may be used for all the source formats (JSON, BSON, etc.). Depending on the input format, type inferencing may also be performed. For instance, JSON does not have a representation of a date, so it is common to store dates as strings. Since dates are very common, they are on example of a type detected during ingestion so that users can issue queries making use of dates…”); and
if the property of the first data unit includes a JSON string, circuitry configured for:
if the property parses as a Uniform Resource Identifier (URI), treating the property as a URI type;
if the property parses as a DateTime value in accordance with an International Organization for Standardization (ISO) standard, treating the property as a DateTime type;
if the property parses as a Globally Unique Identifier (GUID) value, treating the property as a GUID type; and
if the property is not to be treated as the DateTime type or the GUID type, treating the property as a string type ([0226], “… First, the data record is parsed into an internal tree representation. A consistent internal representation may be used for all the source formats (JSON, BSON, etc.). Depending on the input format, type inferencing may also be performed. For instance, JSON does not have a representation of a date, so it is common to store dates as strings. Since dates are very common, they are on example of a type detected during ingestion so that users can issue queries making use of dates…”).

Claim 16 is similar to claim 1. Claim 16 is rejected based on similar reason as in claim 1.

Claim 16 is included, Zhilyaev discloses wherein analyzing the incoming data using at least one inference algorithm operating on the one or more processing components to determine the inferred data schema comprises: analyzing one or more properties of the incoming data including at least one of: an acceptability of a data type of the one or more properties; an acceptability of a data value of the one or more properties; an acceptability of a string value of the one or more properties ([0027], “… This simple document describes a toy that is a red ball. Such a document might be an instance of a class of documents defined by an XML schema that defines an element "toy" having a first sub-element "type" and a second sub-element "color" each of which can have a string of characters as its data value. The schema might define further constraints for either the sub-elements or their associated data values, e.g., constraints relating to the order in which the sub-elements must appear, the number of times each sub-element must or may appear, etc….”); or an acceptability of a string length of the one or more properties.
Claim 18
Claim 16 is included, Tsirogiannis further discloses wherein analyzing the incoming data using at least one inference algorithm operating on the one or more processing components to determine the inferred data schema comprises:
determining whether a property of the incoming data includes a JavaScript Object Notation (JSON) primitive value (null value); and 
if the property of the incoming data includes the JSON primitive value, 

if the property includes at least “null,” treating the property as a nullable unknown type ([0101] Null Fields and Empty objects [0102] Empty objects or null fields can be present in JSON records. For example, the record for a person's coordinates (latitude and longitude) might be: ["coordinates": [ ]] The schema has the identical type: ["coordinates": [ ]] Strictly speaking, [ ] is termed instance, and the type is object. The examples and explanations in this disclosure vary from strict JSON for ease of explanation. Similarly, the following object ["geo": null] has the identical type: ["geo": null]); and 
if the property parses as a 64-bit signed integer (Int64), treating the property as an integer type.

Claims 9, 12, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhilyaev (U.S. Pub 2006/0004729 A1), in view of Tsirogiannis (U.S. Pub 2014/0279838 A1) (U.S. Pub 2008/0071812 A1), in view of Fuchs (U.S. Patent 7594167 B1), as applied to claims 1, 11, and 16 respectively, and further in view of Baby (U.S. Pub 2008/0071812 A1)
Claim 9
Claim 1 is included, however, Zhilyaev does not explicitly disclose wherein modifying the inferred data schema based on the second data unit to define the modified data schema based on the parsing and analyzing of all properties of the second data unit comprises: determining one or more conversion operations that can be applied to the 
Baby discloses modifying the inferred data schema based on the second data unit to define a modified data schema based on the parsing and analyzing of all properties of the second data unit comprises ([0046], line 2-6, “… the database system compares the old version of the XML schema to the new version of the XML schema 300 to identify changes between the two schemas. In this example, the only changes are those made in connection with the Date element 310 and DateType 320…” <fig. 3a is the additional incoming data with a new schema and fig. 3b is a preexisting schema> [0048], line 3-5, “… the database system updates the schema by adding a new Date element 310 to the new version of the XML schema. The new Date element 310 is of type DateType 320…” <examiner note: based on the analysis for changes/differences between the new schema and preexisting schema, the preexisting schema is updated/modified. After modification, the preexisting schema become a modified schema>): 
determining one or more conversion operations that can be applied to the first data unit to convert the first data unit from the inferred data schema to the modified data schema and including the one or more conversion operations in the modified data schema for conversion of at least the first data unit ([0049], “… After the new Date column has been added to the PurchaseOrder table, then the data stored in the Backup_Dates table is copied back into the new Date column. Instruction 2 below illustrates an example DDL command for copying the Date data back into the PurchaseOrder table. 
TABLE-US-00002
Instruction 2
update PURCHASEORDER p set value(p)=(select insertChildXML(value(p), `/PurchaseOrder/Reject`, `Date`, b.date) from BACKUP_DATES b where b.reference=ref(p)
[0051] In an embodiment, the new Date column of type DateType is added prior to the initial backing-up of the Date data. In this embodiment, the data in the original Date column is transformed and copied directly to the new Date column. Moreover, in this embodiment, the partial data copy schema evolution operations are performed while the PurchaseOrder table is active...” <examiner note: the incoming data/preexisting data is transformed based on the modified/updated schema using instruction 2 in table 2 above>)
It would have been obvious to one of ordinary skill in the art at the time of filing to include schema evolution disclosed by Baby into Zhilyaev to update preexisting schema based on differences as a modified schema and further, the preexisting data is updated or transformed based on the modified schema.

Claim 12 is similar to claim 9. Claim 12 is rejected based on similar reason.
Claim 20 is similar to claim 9. Claim 20 is rejected based on similar reason.

s 8 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Zhilyaev (U.S. Pub 2006/0004729 A1), in view of Tsirogiannis (U.S. Pub 2014/0279838 A1) (U.S. Pub 2008/0071812 A1), in view of Fuchs (U.S. Patent 7594167 B1), as applied to claims 1 and 16, and further in view of Baby (U.S. Pub 2008/0071812 A1)
Claim 8
Claim 1 is included, however, Zhilyaev does not explicitly disclose wherein analyzing the first data unit to determine the inferred data schema comprises:
comparing a property of the first data unit to one or more of a largest possible value of a byte (byte.Min/MaxValue), a largest possible value of a 16-bit integer (intl6.Min/MaxValue), and a largest possible value of a 32-bit integer (int32Min/MaxValue); 
recording a largest range that is insufficient for storing the first data unit;
if the property parses as an unsigned 64-bit integer (UInt64), treating the property as a UInt64 value;
if the property parses as a double, treating the property as a double value; and 
if the property is not to be treated as the UInt64 value or the double value, returning an error as an unsupported number.
Chen discloses
comparing a property of the first data unit to one or more of a largest possible value of a byte (byte.Min/MaxValue), a largest possible value of a 16-bit integer (intl6.Min/MaxValue), and a largest possible value of a 32-bit integer (int32Min/MaxValue); recording a largest range that is insufficient for storing the first data unit ([0022] The structure definition for number 212 is: ["type": "number" (, "value": [ . . . ])? (, max": . . . )? (, "min": . . . )?] Here, the type is number, so it cannot be a string, for example. By default, any number is satisfactory. However, if there is some limitation on the value it can be specified in the optional value attribute. Further, a minimum and/or maximum can optionally be specified to limit the scope of the value…); 
if the property parses as an unsigned 64-bit integer (UInt64), treating the property as a UInt64 value ([0022], ["type": "number" (, "value": [ . . . ])? (, max": . . . )? (, "min": . . . )?] Here, the type is number, so it cannot be a string, for example. By default, any number is satisfactory. However, if there is some limitation on the value it can be specified in the optional value attribute. Further, a minimum and/or maximum can optionally be specified to limit the scope of the value…”);
if the property parses as a double, treating the property as a double value ([0022], ["type": "number" (, "value": [ . . . ])? (, max": . . . )? (, "min": . . . )?] Here, the type is number, so it cannot be a string, for example. By default, any number is satisfactory. However, if there is some limitation on the value it can be specified in the optional value attribute. Further, a minimum and/or maximum can optionally be specified to limit the scope of the value…”); and 
if the property is not to be treated as the UInt64 value or the double value, returning an error as an unsupported number ([0022], ["type": "number" (, 

Claim 19

comparing a property of the incoming data to one or more of a largest possible value of a byte (byte.Min/MaxValue), a largest possible value of a 16-bit integer (intl6.Min/MaxValue), and a largest possible value of a 32-bit integer (int32Min/MaxValue);
if the property parses as an unsigned 64-bit integer (UInt64), treating the property as a UInt64 value;
if the property parses as a double, treating the property as a double value; and
if the property is not to be treated as the UInt64 value or the double value, returning an error as an unsupported number.
Chen discloses wherein analyzing the incoming data using at least one inference algorithm operating on the one or more processing components to determine an inferred data schema comprises:
comparing a property of the incoming data to one or more of a largest possible value of a byte (byte.Min/MaxValue), a largest possible value of a 16-bit integer (int16.Min/MaxValue), and a largest possible value of a 32-bit integer (int32Min/MaxValue);
if the property parses as an unsigned 64-bit integer (UInt64), treat the property as a UInt64 value ([0022] The structure definition for number 212 is: ["type": "number" (, "value": [ . . . ])? (, max": . . . )? (, "min": . . . )?] Here, the type is number, so it cannot be a string, for example. By default, any number is satisfactory. However, if there is some limitation on the value it can be specified in the optional value attribute. Further, a minimum and/or maximum can optionally be specified to limit the scope of the value…);
if the property parses as a double, treat the property as a double value ([0022], ["type": "number" (, "value": [ . . . ])? (, max": . . . )? (, "min": . . . )?] Here, the type is number, so it cannot be a string, for example. By default, any number is satisfactory. However, if there is some limitation on the value it can be specified in the optional value attribute. Further, a minimum and/or maximum can optionally be specified to limit the scope of the value…”); and 
if the property is not to be treated as the UInt64 value or the double value, return an error as an unsupported number ([0022], ["type": "number" (, "value": [ . . . ])? (, max": . . . )? (, "min": . . . )?] Here, the type is number, so it cannot be a string, for example. By default, any number is satisfactory. However, if there is some limitation on the value it can be specified in the optional value attribute. Further, a minimum and/or maximum can optionally be specified to limit the scope of the value…”)"value": [ . . . ])? (, max": . . . )? (, "min": . . . )?] Here, the type is number, so it cannot be a string, for example. By default, any number is satisfactory. However, if there is some limitation on the value it can be specified in the optional value attribute. Further, a minimum and/or maximum can optionally be specified to limit the scope of the value…”).

.
Response to Arguments
Applicant’s arguments with respect to claims 1, 11, 16, and dependent claims have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAU HAI HOANG whose telephone number is (571)270-5894.  The examiner can normally be reached on 1st biwk: Mon-Thurs 7:00 AM-5:00 PM; 2nd biwk: Mon-Thurs: 7:00 am-5:00pm, Fri: 7:00 am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on 571 262 3645.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HAU HAI. HOANG
Examiner
Art Unit 2167



/HAU H HOANG/     Examiner, Art Unit 2167